Citation Nr: 1713176	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  94-12 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation for atherosclerotic heart disease (AHD) in excess of 30 percent prior to September 15, 2006, and 60 percent therefrom.

2.  Entitlement to service connection for a cognitive disorder with memory loss, to include as due to a qualifying chronic disability to include medically unexplained chronic multisymptom illness or an undiagnosed illness, or as secondary to service-connected major depression.  

3.  Entitlement to service connection for a cervical spine disability, to include as due to a qualifying chronic disability to include medically unexplained chronic multisymptom illness or an undiagnosed illness, or as secondary to service-connected left upper extremity disabilities.  

4.  Entitlement to service connection for obstructive sleep apnea and fatigue, to include as due to a qualifying chronic disability to include medically unexplained chronic multisymptom illness or an undiagnosed illness. 

5.  Entitlement to special monthly compensation (SMC). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1949 to December 1953, and from July 1987 to December 1991, to include service in Southwest Asia during the Gulf War. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The appeal ensued in 1993. 

A videoconference hearing was held in February 2001 before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record. 

In July 2013, the Board, in pertinent part, remanded the issues of entitlement to service connection for a disorder manifested by memory loss, sleep apnea and neck/cervical spine disorder to the RO for further development.  In the same decision, the Board denied the Veteran's claim of entitlement to an initial evaluation in excess of 30 percent for AHD prior to September 15, 2006, and granted entitlement to an initial evaluation of 60 percent from September 15, 2006.  The Veteran subsequently appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  Per a June 2014 Joint Motion for an Order Partially Vacating and Remanding the Board Decision (Joint Motion), the parties found that the Board had erred in not providing an adequate statement of reasons or bases for its findings regarding the appropriate evaluation for AHD, necessitating a remand for proper consideration of relevant medical evidence, analysis of the appropriate criteria under which to rate the disability, and a determination of whether further development was needed in order to accurately adjudicate the claim.  The Joint Motion also noted that consideration of entitlement to SMC and TDIU, prior to June 24, 2008, were warranted.  The Joint Motion was granted in an Order dated June 26, 2014.  

In April 2015, the Board remanded the matters on appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  Specifically, the AOJ was to schedule a VA examination of the Veteran to determine the nature and severity of his AHD, to specifically include a notation from the examiner as to whether the Veteran's medical history included him having had a myocardial infarction or congestive heart failure during the appeal period.  The Board also requested that the Veteran be scheduled for VA examinations in conjunction with his claims for service connection for a cognitive disorder, disability manifested by sleeping problems and fatigue, and cervical spine disorder.  Thereafter, VA examined the Veteran in April 2016.  (See VA Heart, Neck and Sleep Apnea Disability Benefits Questionnaires (DBQs)). Copies of these DBQs have been associated with the Veteran's Veterans Benefits Management System (VBMS) electronic record.   These matters have returned to the Board for further appellate consideration. 

As noted by the Board in April 2015, the Veteran's claims of entitlement to service connection for loss of vision, as well as scarring of the bilateral hands, were granted by the RO in an April 2014 rating decision.  In a separate July 2013 decision, the Board remanded the issue of entitlement to payment or reimbursement of medical expenses for medical care rendered at a non-VA medical facility on October 21, 2009.  This issue has not been returned to the Board by the VA Medical Center in Columbus, Ohio, and is not currently before the Board. 
Also developed for appellate consideration by the Board in April 2015 were the issues of entitlement to service connection for an acquired psychiatric disorder, to include major depression, dysthymia, and posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities for the period prior to June 24, 2008.  By a November 2015 action, the RO granted service connection for major depression with memory loss, an initial 70 percent evaluation was assigned, effective July 14, 1993--the date VA received the Veteran's initial claim for compensation for this disability.  By an April 2016 rating action, the RO awarded TDIU, effective September 23, 2003.  The above-cited actions represent a complete grant of the benefits originally sought. Thus, the Board does not have jurisdiction over these issues.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).  Thus, the only issues remaining for appellate consideration are the ones listed on the title page. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a cervical spine disability, to include as due to a qualifying chronic disability to include medically unexplained chronic multisymptom illness or an undiagnosed illness, or as secondary to service-connected left upper extremity disabilities; entitlement to service connection for obstructive sleep apnea and fatigue, to include as due to a qualifying chronic disability to include medically unexplained chronic multisymptom illness or an undiagnosed illness; and, entitlement to special monthly compensation are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1.  Prior to August 17, 2006, the Veteran's AHD was not manifested by any evidence of a myocardial infarction.  There was evidence of substantiated anginal attacks with ordinary manual labor feasible, but without history of acute coronary occlusion, thrombosis, enlargement of the heart, or congestive heart failure; 5-6 metabolic equivalents (METs) were noted in May 1999. 

2.  As of August 17, 2006, the Veteran's AHD was not manifested by any evidence of a myocardial infarction.  Chronic congestive heart failure from that date forward is not demonstrated, nor is workload of 3 METs or less (AHD was manifested by estimated METs of 4) resulting in dyspnea, fatigue, angina, or dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.

3.  The Veteran's neurocognitive disorder, dementia, is a separate condition from the service-connected major depression with memory loss and has been attributed, in part, to his service-connected AHD. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for AHD prior to August 17, 2006 have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.104, Diagnostic Code (DC) 7005 (1996, 1998 & 2016). 

2.  The criteria for an initial rating of 60 percent, but no higher, for AHD for the period from August 17, 2006 have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.104, DC 7005 (1996, 1998 & 2016).

3.  The criteria for establishing service connection for dementia as secondary to service-connected AHD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

At the outset, the Board finds that because its decision to award service connection for dementia in the decision below is a complete grant of the benefit sought, a discussion of VA's duties to notify and assist is not necessary with respect to this claim.

Regarding VA's duty to notify with respect to the initial rating claim decided herein, it arises from the Veteran's disagreement with the initial rating following the RO's award of service connection for AHD.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective date and initial rating assigned for this grant is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). VA's General Counsel has agreed that no additional VCAA notice is required in this circumstance for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). The Board is bound by the General Counsel 's opinion as Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream initial-rating claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a Statement of the Case (SOC) if the disagreement is not resolved.  The RO issued an SOC in the instant appeal that included citations to the applicable statutes and regulations and discussion of the reasons and bases for not assigning a higher initial rating for this grant.  Thus, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

Concerning VA's duty to assist and the initial rating claim decided herein, the Veteran was afforded a VA examination of his AHD during the appeal period, most recently in April 2016.  The Board finds this examination report to be adequate as the examiner reviewed the electronic record, interviewed the Veteran, considered his relevant medical/military/occupational history, and conducted a physical examination and testing, and provided clinical findings that are necessary to evaluate the Veteran's AHD under the schedular criteria.  The AOJ has substantially complied with the Board's April 2015 remand directives.  Specifically, the April 2015 remand directed the RO, in part, to schedule the Veteran for an examination to determine the nature and extent of his AHD.  As noted above, the Board finds this examination report adequate upon which to evaluate the Veteran's AHD under the regulatory criteria.  Therefore, the Board finds that the AOJ has substantially complied with its April 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

II. Merits Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's electronic record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the initial rating and service connection claims decided herein.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

i. Initial Rating Claim-AHD

The Veteran seeks entitlement to an initial evaluation for AHD in excess of 30 percent prior to September 15, 2006, and 60 percent therefrom.

After a brief discussion of the general laws and regulations pertaining to initial ratings and specific criteria for evaluating cardiovascular disabilities, the Board will proceed with its analysis of the claim. 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's AHD is currently evaluated as 30 percent disabling prior to September 15, 2006, and 60 percent therefrom pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005.  A June 2014 Joint Motion pointed out that the Board had failed to discuss the possibility of a myocardial infarction in its analysis of the claim in a July 2013 decision.  In its July 2013 determination, the Board indicated that a 100 percent rating was not warranted from September 2006 under the former or revised criteria of Diagnostic Code 7005.  However, the Joint Motion pointed out that the Board had failed to discuss the possibility that the Veteran's disability might have been more properly-rated pursuant to Diagnostic Code 7006, the code used to evaluate myocardial infarction.  Pursuant to Diagnostic Code 7006, a total schedular rating is warranted during, and for three months following, a myocardial infarction documented by laboratory tests.  The Board finds that the Veteran's AHD is properly rated under Diagnostic Code 7005 and, thus, analysis under Diagnostic Code 7006 is not for application in the instant appeal.  Butts v. Brown, 5 Vet. App. 532   (1993).  Here, an April 2016 VA physician specifically concluded, after a longitudinal review of the Veteran's entire medical history, that there was no evidence of a myocardial infarction or congestive heart failure.  Thus, the Board finds that analysis of the Veteran's claim under Diagnostic Code 7006 is not warranted. 

The regulations pertaining to the evaluation of AHD were amended twice during the pendency of the Veteran's appeal.  See 62 Fed. Reg. 652070-01 (Dec. 11, 1997) (to be codified at 38 C.F.R. § 4.104, Diagnostic Codes 7000 to 7123); see also 71 Fed. Reg. 52,459-60 (Sept. 7, 2006); codified at 38 C.F.R. 4.100.  The VA General Counsel has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the veteran had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.

Prior to January 12, 1998, the rating criteria for arteriosclerotic heart disease (i.e. coronary artery disease) set forth at 38 C.F.R. § 4.104, Diagnostic Code 7005, provided as follows: 

A rating of 30 percent was to be assigned following typical coronary occlusion or thrombosis, or with history of substantiated anginal attack, ordinary manual labor feasible. 

A rating of 60 percent was to be assigned following typical history of acute coronary occlusion or thrombosis as above, or with history of substantiated repeated anginal attacks, more than light manual labor not feasible. 

During and for 6 months following acute illness from coronary occlusion or thrombosis, with circulatory shock, etc. arteriosclerotic heart disease was to be rated at 100 percent.  Arteriosclerotic heart disease was also to be rated at 100 percent after 6 months, with chronic residual findings of congestive heart failure or angina on moderate exertion or more than sedentary employment precluded.  38 C.F.R. § 4.104, Diagnostic Code 7005, effective prior to January 12, 1998.

Effective January 12, 1998, the rating criteria for arteriosclerotic heart disease (i.e. coronary artery disease) Diagnostic Code 7005, were amended as follows: 

A workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray was to be rated as 30 percent disabling. 

More than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent was to be rated as 60 percent disabling. 

With documented coronary artery disease resulting in: Chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent was to be rated as 100 percent disabling. 

Note (1): Evaluate cor pulmonale, which is a form of secondary heart disease, as part of the pulmonary condition that causes it.  Note (2):  One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 

Note:  If nonservice-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, request a medical opinion as to which condition is causing the current signs and symptoms.

As noted, the regulations for diseases of the heart were amended effective from October 6, 2006.  However, a review of the regulations both prior to and after October 6, 2006 reveals that the relevant provisions in DC 7005 remained unchanged.  See 71 Fed. Reg. 52,460 (Sept. 6, 2006).

The Board finds that an initial rating in excess of 30 percent for AHD prior to August 17, 2006 is not warranted under the former or revised Diagnostic Code 7005.  The Board notes that a 60 percent rating, the next higher rating under the former Diagnostic Code 7005, requires a history of acute coronary occlusion or thrombosis, or a history of substantiated repeated anginal attacks with more than light manual labor not feasible.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (1996).  The Board has reviewed the cumulative clinical evidence and finds no evidence of a history of acute coronary occlusion or thrombosis.  While there is a history of substantiated anginal attack and dyspnea, there is no medical opinion in the record that states or advises that more than light manual labor was precluded or was not feasible due to the Veteran's CAD.  The medical evidence shows that prior to 2006 the Veteran's AHD was manifested by, at worst, a history of a substantiated anginal attack.  There were nonspecific symptoms including chest pressure.  In the years prior to 2006, he reported some chest pains on exertion, but it was not reported that more than light manual labor was precluded or was not feasible due to AHD.  See 38 C.F.R. § 4.104, DC 7005 (1996).  Also, a workload of greater than 3 MEs, but not greater than 5 MEs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent was not shown.  Accordingly, an initial rating in excess of 30 percent for AHD prior to August 17, 2006 is not warranted under the former or revised Diagnostic Code 7005.

The criteria for an initial 60 percent disability rating for AHD were met in light of the revised rating criteria of Diagnostic Code 7005 as of August 17, 2006.  As noted above, amended regulations went into effect in January 1998.  As of the August 17, 2006 date, the left ventricular ejection fraction was calculated to be 40 percent.  On September 15, 2006, the Veteran's functional capacity was estimated to be four (4) METs.  Moreover, he experienced the symptoms of dyspnea and angina.  Thus, the criteria for an initial rating of 60 percent were met as of August 17, 2006.  Prior to August 17, 2006, the evidence did not demonstrate METs of greater than 3 but not greater than 5 resulting in dyspnea, fatigue, angina, dizziness or syncope and, in fact, the medical evidence shows that the Veteran's metabolic capacity was not specifically provided.  There also was no evidence of an ejection fraction of 30 to 50 percent.  Rather, the medical evidence showed that the Veteran's AHD was manifested by aortic sclerosis without stenosis, very mild mitral regurgitation, as well as tricuspid regurgitation, left ventricular diastolic dysfunction by Doppler interrogation but normal left ventricular systolic function.  A radiograph of the chest was unremarkable.  Ejection fractions were not specifically supplied in the available medical records.  It is shown that the Veteran had ongoing and recurrent exertional dyspnea and positional lightheadedness represented by intermittent episodes of angina occurring at a very low work capacity.  The findings prior to August 17, 2006 are best represented by an initial 30 percent rating for the service-connected AHD.  Accordingly, the 30 percent rating is continued for the period prior to August 17, 2006, and an initial 60 percent disability rating is granted from August 17, 2006.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (1996 & 2016). 

The Board finds the preponderance of the evidence of record is against an initial rating in excess of 60 percent for AHD under the former or revised criteria set forth at Diagnostic Code 7005.  The record does not reflect evidence of acute illness from coronary occlusion or thrombosis with chronic residual findings.  See 38 C.F.R. §4.104, Diagnostic Code 7005 (1996).  There also is no evidence of chronic congestive heart failure, or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction (LVEF)  of less than 30 percent.  To that end, an April 2016 VA examination disclosed that the Veteran's METS was greater than three (3) but not greater than five (5) and LVEF testing performed in 2014 was, at its lowest, 56 percent.  There was no evidence in the Veteran's medical history of a myocardial infarction or congestive heart failure.  The VA examiner described the Veteran's CAD as mild (italics added for emphasis).  Thus, an initial rating in excess of 60 percent for AHD for the period from September 15, 2006 under the former or revised criteria set forth at Diagnostic Code 7005 is not warranted.  See 38 C.F.R. § 4.104, DC 7005 (1996 & 2016). 

Alternately, the Board has considered whether an initial 60 percent or higher rating may be assigned (prior to August 17, 2006) under Diagnostic Code 7000.  Under former Diagnostic Code 7000, a higher rating of 60 percent was possible under this code for rheumatic heart disease with heart definitely enlarged; severe dyspnea on exertion, elevation of systolic blood pressure, or such arrhythmias as paroxysmal auricular fibrillation or flutter or paroxysmal tachycardia; more than light manual labor is precluded.  See 38 C.F.R. § 4.104 , DC 7000 (1996).  In this case, there is no definite heart enlargement shown.  While he had some dyspnea, there was no elevation of systolic blood pressure or apparent ongoing arrhythmias or tachycardia. The evidence does not show that more than light manual labor was precluded due to the valvular disease.  Accordingly, an initial 60 percent or higher rating, under Diagnostic Code 7000, may not be assigned for the period that is prior to August 17, 2006. 

The Board has considered whether a 100 percent rating may be assigned for the period beginning August 17, 2006, alternatively under the former version of Diagnostic Code 7000; but finds that it may not.  Applying the former criteria of Diagnostic Code 7000 to the evidence of record beginning August 17, 2006, a 100 percent rating is not proper.  The record contains no findings of active rheumatic heart disease.  Moreover, although an April 2016 VA physician opined that the Veteran's heart disease might preclude strenuous physical activity, there must also be evidence of definite enlargement of the heart shown by roentgenogram and clinically that has not been demonstrated.  These findings do not meet the criteria required for an initial 100 percent rating under the former version of Diagnostic Code 7000.  See 38 C.F.R. § 4.104, DC 7000 (1996).  Accordingly, the former criteria required for a 100 percent rating are not met. 

The criteria warranting a 100 percent rating under the revised Diagnostic Code 7000 are identical to those set forth in the revised Diagnostic Code 7005.  The Board has already discussed why those criteria are not met in this case.  See 38 C.F.R. § 4.104, DC 7000 (2016).  Accordingly, the preponderance of the evidence of record is against an initial rating in excess of 30 percent for AHD for any period of time prior to August 17, 2006.  An initial rating of 60 percent, but no higher, is granted from August 17, 2006.  Fenderson, supra. 21 Vet. App. 505 (2007).

Fenderson Considerations

The Board finds that other than the initial 30 and 60 percent disability ratings assigned to the service-connected AHD for the period prior and subsequent to August 17, 2006, respectively, there are no other bases for staged ratings pursuant to Fenderson, supra; see also 38 C.F.R. § 3.400 (2016).

Extraschedular Considerations

The Board also finds that the schedular rating criteria adequately describe the Veteran's symptoms and disability.  This means that the schedular criteria adequately describe the disability. See Thun v. Peake, 22 Vet. App. 111 (2008).  In particular, the Board finds no evidence of any signs or symptoms of the service-connected AHD that are not encompassed within the rating schedule or within the Veteran's assigned evaluations for AHD.  These manifestations are contemplated in the rating criteria discussed above.  Hence referral for consideration of an individual extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1). 

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit held that the Board must consider entitlement to an extraschedular rating for the combined service-connected disabilities.  Such a rating is a gap filler between the schedular combined rating and a total rating.  In this case the Veteran is in receipt of a total rating or TDIU from September 23, 2003, and there is no gap to fill.  For the period prior to September 23, 2003, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create an exceptional circumstance to render the schedular rating criteria inadequate.

TDIU considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is  either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The record shows that the Veteran has been assigned a TDIU from September 23, 2003, the date on which the Veteran filed a claim for service connection for a bilateral hand disorder and which the RO found, in a December 2016 rating decision, roughly coincided with the date he last worked.  (The Veteran stated he could not remember the date he became too disabled to work.)  Thus, the claim for TDIU has been granted in full and there is no further action for the Board to take on this matter.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

ii. Service Connection-Cognitive Disorder manifested by memory loss 

The Veteran seeks service connection for a cognitive disorder manifested by memory loss, to include as due to a qualifying chronic disability to include medically unexplained chronic multisymptom illness or an undiagnosed illness, or as secondary to service-connected major depression.  After a brief discussion of the general laws and regulations governing service connection, to include those on a secondary basis, the Board will analyze the merits of the claim. 

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a claimant must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection is also warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).  The probative value of medical opinion evidence is based on a medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches. Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.   

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran seeks service connection for a cognitive disorder with memory loss, to include as due to a qualifying chronic disability to include medically unexplained chronic multisymptom illness or an undiagnosed illness, or as secondary to the service-connected major depression.  

The Board notes that the Veteran has argued that he is entitled to service connection based on an undiagnosed illness as a result of his service in Southwest Asia (SWA). As there is evidence sufficient to grant the Veteran's claim on a secondary service connection basis, the Board need not address the claim under alternative theories of service connection. 

The Board finds that the evidence supports an award of service connection for dementia as secondary, in part, to the service-connected AHD.  

In support of his claim, a VA psychologist examined the Veteran and obtained a neuropsychological evaluation/consult from a clinical VA neuropsychologist.  According to the VA psychologist, the VA neuropsychologist had determined that the Veteran had a diagnosis of dementia that was a separate condition from his service-connected major depression and was secondary, in part, to several of his medical conditions, notably his service-connected AHD.  (See April 2016 VA Mental Disorders DBQ).  This opinion is supportive of the claim and is uncontroverted.  Given that the lone competent and credible medical opinion concerning the Veteran's dementia is positive, the Board finds that the evidence is in at least a state of equipoise as to whether this disability is, in part, caused by the service-connected AHD.  As such, reasonable doubt is resolved in the Veteran's favor and secondary service connection is warranted for this claim.  See 38 C.F.R. § 3.310.  As the Board has granted secondary service connection it need not address direct service connection, or any other theories for service connection in this matter.


ORDER

Entitlement to an initial evaluation for AHD in excess of 30 percent prior to August 17, 2006 is denied.

Entitlement to an initial evaluation for AHD of 60 percent, but no higher, from August 17, 2006 is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Service connection for dementia as secondary to AHD is granted. 


REMAND

The Board finds that prior to further appellate review of the claims for service connection for a cervical spine disorder, to include as secondary to service-connected left upper extremity disabilities, and obstructive sleep apnea and fatigue, additional substantive development is required.  Specifically, the AOJ should obtain an addendum opinion that addresses the secondary service connection component of the claim for service connection for a cervical spine disorder, and schedule the Veteran for a new examination with an opinion to resolve the conflicting diagnoses of obstructive sleep apnea in the record.  The Board will discuss each reason for remand below. 

a. Cervical Spine 

In April 2015, the Board requested an addendum opinion from a December 2013 VA examiner to have him address the aggravation component of the secondary service connection claim for service connection for a cervical spine disorder.  (See Board's April 2015 remand directives).  A VA physician, other than the December 2013 VA examiner, examined the Veteran in April 2016.  (See April 2016 Neck DBQ).  After a physical evaluation of the Veteran's cervical spine, the VA physician opined, in part, that a review of the Veteran's record revealed no documentation showing that the diagnosed degenerative arthritis of the cervical spine was the result of, or had been aggravated by, his service-connected disabilities.  Thus, based on the evidence, the VA physician concluded that the claimed cervical spine disorder was less likely as not caused or aggravated by any of the Veteran's service-connected disabilities, including his left shoulder, left elbow and/or left forearm.  (See April 2016 VA Neck DBQ at page 7)).  The April 2016 VA examiner did not provide an adequate rationale regarding the direct and aggravation components of the claim for secondary service connection for a cervical spine disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof); 38 C.F.R. § 4.2 (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  The Board is required to seek a new opinion.  Stegall v. West, 11 App. 268, 271 (1998).

b. Sleep Apnea

In April 2015, the Board remanded the claim to have the VA examiner who diagnosed the Veteran with obstructive sleep apnea(OSA) in December 2013 provide an addendum opinion that discussed whether it was related to his period of military service.  The Board specifically requested that in formulating his opinion, the December 2013 VA examiner discuss the Veteran's 1991 Report of Medical History, wherein he complained of having had frequent trouble sleeping.   In April 2016, a different VA physician examined the Veteran.  

The April 2016 VA physician determined that the Veteran did not have a diagnosis of OSA.  The VA physician opined that it was less likely than not that the Veteran's claimed sleep apnea had its onset during active service.  The VA physician reasoned that the Veteran's 1991 notation of trouble sleeping was not a diagnosis of OSA because there were multiple causes.  Furthermore, according to the VA physician, there was no mention of snoring or apneas.  Based on the evidence, it was the VA physician's opinion that it was less likely as not that the Veteran's claimed OSA had its onset during active service.  (See April 2016 VA Sleep Apnea DBQ).  The Board notes that the April 2016 VA physician's finding that the Veteran does not have OSA is in direct conflict with the December 2013 VA examiner's conclusion that the Veteran had OSA.  Thus, the Board finds that a new examination is warranted in order to resolve the conflicting findings as to whether the Veteran has a diagnosis of OSA.  In addition, sleeping problems may be a sign or symptom of an undiagnosed illness under 38 C.F.R. § 3.317.  There is no medical nexus opinion of record that directly addresses this theory of causation.  The Board finds that the "low threshold" standard as to when an examination to secure a nexus opinion is required is met for this issue, and development for such an examination is warranted.

c. SMC claim

The Veteran's claim of entitlement to SMC is intertwined with the claims remanded herein; accordingly, they must also be remanded. See Harris v. Derwinski, 1 Vet. App. 180, 18  (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the electronic record to a VA examiner for the purpose of obtaining an addendum opinion concerning the likelihood that the Veteran's cervical spine disability was caused or aggravated by a service connected disability, notability the left shoulder, left elbow and/or left forearm disabilities.
   
 If it is determined that another examination is needed, one should be scheduled.
   
The reviewer should address each of the following questions:

(a) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's cervical spine arthritis or other cervical spine diagnosis is caused by a service-connected disability, notability the left shoulder, left elbow and/or left forearm disabilities? 
   
(b) If not, is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's cervical spine arthritis or other cervical spine diagnosis was aggravated (permanently worsened in severity beyond a natural progression) by a service-connected disability, notably the left shoulder, left elbow and/or left forearm disabilities? 
 
VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.
   
The reviewer should consider the Veteran's statements of pain when examined for left shoulder problems.  
   
If the reviewer is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

2.  Arrange for the Veteran to be examined by an appropriate examiner to determine the nature and likely etiology of his sleeping disability with fatigue. The Veteran's electronic record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his electronic record, the examiner should provide an opinion that responds to the following: 

Based on the factual record, does the Veteran have a confirmed medical diagnosis of OSA? In answering the question, the VA examiner is requested to comment on the December 2013 VA examiner's diagnosis of OSA and the April 2016 VA examiner's conclusion that the Veteran does not have a diagnosis of OSA.  

If the examiner determines that the Veteran has a confirmed diagnosis of OSA, is it at least as likely as not (i.e., 50 percent probability or greater) that it is etiologically related to or had its onset during active military service? 

If the examiner determines that the Veteran does NOT have a confirmed diagnosis of OSA, does the Veteran have an undiagnosed illness manifested by sleeping problems? 

In providing responses to the above-cited questions, the VA examiner must comment on the following evidence: (i) 1991 and 1994 Reports of Medical History noting frequent trouble sleeping; 1994 Report of Medical History containing the examiner's notation that the Veteran had debilitating fatigue ever since he had served in Saudi Arabia; and, September 1994 examination report containing the examiner's notation that the Veteran had fatigue for the previous three-and-a-half (3-1/2) years.

The examiner must explain the rationale for all opinions, citing to supporting factual data as appropriate.

3.  The AOJ should then review the record and readjudicate the claims for service connection for a cervical spine disability, to include as due to a qualifying chronic disability to include medically unexplained chronic multisymptom illness or an undiagnosed illness, or as secondary to service-connected left upper extremity disabilities; service connection for obstructive sleep apnea and fatigue, to include as due to a qualifying chronic disability to include medically unexplained chronic multisymptom illness or an undiagnosed illness; and, entitlement to special monthly compensation.  If any issue remains denied, the AOJ should issue an appropriate Supplemental Statement of the Case and afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


